         Case 1:21-cv-00612-AT Document 13 Filed 04/16/21 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

YAMAN F. TAYLOR,                            )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )   CIVIL ACTION FILE NO.
                                            )   1:21-CV-0612-AT
JACK IN THE BOX INC.,                       )
                                            )
             Defendant.                     )
                                            )

                          JOINT NOTICE OF SETTLEMENT

      Plaintiff Yaman F. Taylor and the undersigned counsel for Defendant Jack

in the Box Inc. hereby notify the Court that that they have reached a settlement in

the above-captioned case. The Parties anticipate that a dismissal with prejudice

will be filed in the next 30 days.

      WHEREFORE,            the   Parties   respectfully   request   that   the   Court

administratively close the case with the right of either party to reopen the case if

settlement is not consummated within 30 days of today’s date. A proposed order is

attached hereto for the Court’s convenience.

      Respectfully submitted this 16th day of April, 2021.
        Case 1:21-cv-00612-AT Document 13 Filed 04/16/21 Page 2 of 7




/s/ Yaman F. Taylor (With Permission—       /s/ William H. Rooks
See Ex. B)                                  William H. Rooks
Yaman F. Taylor                             Georgia Bar No. 906785
7515 Garnet Dr.                             BALLARD SPAHR, LLP
Jonesboro, GA 30236                         999 Peachtree Street, N.E.
tayloryaman12@outlook.com                   Suite 1000
                                            Atlanta, GA 30309
Yaman F. Taylor, Pro Se                     Telephone: (678) 420-9370
                                            Facsimile: (678) 420-9301
                                            rooksw@ballardspahr.com

                                            Counsel for Defendant
                                            Jack in the Box Inc.




                                        2
Case 1:21-cv-00612-AT Document 13 Filed 04/16/21 Page 3 of 7




                       EXHIBIT A
         Case 1:21-cv-00612-AT Document 13 Filed 04/16/21 Page 4 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

YAMAN F. TAYLOR,                         )
                                         )
             Plaintiff,                  )
                                         )
v.                                       )    CIVIL ACTION FILE NO.
                                         )    1:21-CV-0612-AT
JACK IN THE BOX INC.,                    )
                                         )
             Defendant.                  )
                                         )

                              (PROPOSED) ORDER

      The Court, having considered the Parties’ Joint Notice of Settlement filed on

April 16, 2021, directs the Clerk to administratively close this case, subject to the

right of either party to reopen should settlement not be consummated within 30

days. The parties are ORDERED to file a Dismissal With Prejudice within 30 days

if neither party has moved to reopen this case within such time.

      SO ORDERED this ___ day of April, 2021.

                                        ___________________________
                                        The Honorable Amy M. Totenberg
                                        United States District Court
                                        Northern District of Georgia
Case 1:21-cv-00612-AT Document 13 Filed 04/16/21 Page 5 of 7




                        EXHIBIT B
                       Case 1:21-cv-00612-AT Document 13 Filed 04/16/21 Page 6 of 7


Rooks, William (Atlanta)

From:                                  yaman taylor <tayloryaman12@outlook.com>
Sent:                                  Friday, April 16, 2021 7:26 PM
To:                                    Rooks, William (Atlanta)
Subject:                               Re: Yaman v. Jack in the Box, Inc., 1:21-cv-0612-AT



⚠ EXTERNAL
You have my permission to sign and file the document on my behalf.

Regards
YT
From: Rooks, William <rooksw@ballardspahr.com>
Sent: Friday, April 16, 2021 7:17 PM
To: yaman taylor <tayloryaman12@outlook.com>
Subject: RE: Yaman v. Jack in the Box, Inc., 1:21-cv-0612-AT

Please see the attached notice of settlement. Please either sign the notice of settlement or respond by stating that I
have your permission to sign and file the document on your behalf.

Thank you.

William H. Rooks




999 Peachtree Street, NE, Suite 1600
Atlanta, GA 30309-4421
678.420.9492 DIRECT
678.420.9301 FAX
rooksw@ballardspahr.com
VCARD


www.ballardspahr.com




                                                                 1
        Case 1:21-cv-00612-AT Document 13 Filed 04/16/21 Page 7 of 7




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

YAMAN F. TAYLOR,                        )
                                        )
            Plaintiff,                  )
                                        )
v.                                      )   CIVIL ACTION FILE NO.
                                        )   1:21-CV-0612-AT
JACK IN THE BOX INC.,                   )
                                        )
            Defendant.                  )
                                        )

                         CERTIFICATE OF SERVICE

      I hereby certify that on April 16, 2021, I served a true and correct copy of

the above document on Plaintiff Yaman F. Taylor via U.S. Mail:

      Yaman F. Taylor
      7515 Garnet Dr.
      Jonesboro, GA 30236

      I further certify that on April 16, 2021, I e-mailed a true and correct copy of

the foregoing document to Plaintiff Yaman F. Taylor at the following e-mail

address: tayloryaman12@outlook.com

                                             /s/ William H. Rooks
                                             William H. Rooks
                                             BALLARD SPAHR LLP
